Citation Nr: 1546626	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-23 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a stroke secondary to concussion with headaches.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to a disability rating greater than 10 percent for peptic ulcer disease with history of chronic gastritis and irritable bowel syndrome (IBS).

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for residuals of a stroke secondary to concussion with headaches.  


7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or exposure to herbicides.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability and/or exposure to herbicides.

9.  Entitlement to a disability rating greater than 10 percent for concussion with headache.  

10.  Entitlement to a higher rating for residuals of low back injury with strain rated 10 percent prior to June 17, 2008, and 40 percent thereafter.

11.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for major depressive disorder, and, if so, whether service connection is warranted.  

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for tinnitus.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

16.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.  

17.  Entitlement to specially adapted housing or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, July 2009, June 2010, March 2014, and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Specifically, the April 2008 rating decision reopened and denied a claim of service connection for residuals of a stroke and denied a higher rating for residuals of low back injury with strain and peptic ulcer disease.  Despite the RO's decision to reopen and adjudicate service connection for stroke residuals, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO; the claim has been recharacterized accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

In a February 2009 rating decision, the RO awarded a 40 percent rating for the low back injury, effective from June 17, 2008.

The July 2009 rating decision continued a 10 percent disability rating for concussive headaches and found that the Veteran declined to reopen a previously denied claim of service connection for bilateral hearing loss.  

The June 2010 rating decision denied service connection for sleep apnea.  The March 2014 rating decision denied service connection for erectile dysfunction; declined to reopen a previously denied claim of service connection for major depressive disorder; and denied the Veteran's claim for SMC based on the need for aid and attendance.  

The May 2015 rating decision denied service connection for PTSD and tinnitus, and denied the Veteran's claim for specially adapted housing.

On VA Form 9's received in May 2015 and August 2015, the Veteran requested a hearing before a Veterans Law Judge.  In August 2015 correspondence, he withdrew his hearing request.  

The Board has jurisdiction over a claim for a TDIU, as part-and-parcel of the claims for higher disability rating for residuals of low back injury with strain, peptic ulcer disease with history of chronic gastritis and IBS, and concussions with headache as the Veteran contends that the medications that he takes for these service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this claim has been included as shown on the title page. 

Finally, the Board notes that the Veteran's representation has changed on several occasions during the course of this appeal.  At the time of the Veteran's initial claim, he was represented by the Mississippi Veterans Affairs Board.  He appointed Attorney Daniel G. Krasnegor as his representative in July 2008 but revoked this appointment in September 2014.  He then appointed Kenneth Watts of NATSVETS as his representative in September 2014 but revoked this appointment in July 2015.  The Veteran also appointed National Association for Black Veterans as his representative in September 2014 but has not revoked this appointment.  As such, the Veteran's current representative is National Association for Black Veterans.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a skin disability other than service-connected left arm scar from shell fragment wound and/or ganglion left wrist has been raised by the record in a November 2011 statement.  In addition, the issues of reopening claims for service connection for frostbite residuals, heart disease and high cholesterol have also been raised in an August 2015 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015); see also 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for major depressive disorder; service connection for diabetes mellitus, hypertension, erectile dysfunction, an acquired psychiatric disorder, tinnitus, and residuals of a stroke; higher ratings residuals of a low back injury and concussion with headache; TDIU, SMC, and specially adapted housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an August 2006 Board decision.

2.  Evidence added to the record since the August 2006 Board decision is not cumulative or redundant of the evidence of record at the time of the decision, relates to an unestablished fact necessary to substantiate the claim and triggers VA's duty to assist by obtaining a medical opinion which might raise a reasonable possibility of substantiating the claim.

3.  Service connection for residuals of a cerebrovascular accident was denied in a November 2003 Board decision.

4.  Evidence added to the record since the November 2003 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and triggers VA's duty to assist by providing a medical examination, which might raise a reasonable possibility of substantiating the claim.
5.  Sleep apnea was not shown until after service, and competent, persuasive opinion addressing the etiology of sleep apnea indicates that sleep apnea is not etiologically related to service.

6.  Throughout the entire rating period, the Veteran's peptic ulcer disease with history of chronic gastritis and IBS has been productive of severe symptoms including alternating diarrhea and constipation and more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The November 2003 Board decision that denied service connection for residuals of a cerebrovascular accident is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

4.  New and material evidence having been received; the claim of entitlement to service connection for residuals of a cerebrovascular accident is reopened.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for a rating of 30 percent for peptic ulcer disease with history of chronic gastritis and IBS have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code (DC) 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and residuals of a stroke is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.

Standard October 2006 and March 2010 letters satisfied the duty to notify provisions with respect to the issues regarding sleep apnea and peptic ulcer disease.  Although the Veteran received notice specific to the rating criteria used to rate his peptic ulcer after the initial decisions on the claim, the claim was readjudicated in a March 2009 statement of the case and in January 2010, January 2011, May 2013, and February 2014 supplemental statements of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment and personnel records, post-service reports of private and VA treatment, VA examination reports, and records from the Social Security Administration (SSA).  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims adjudicated below.  

The Veteran underwent a VA examination in January 2014 with regard to his claim for sleep apnea.  The Veteran was afforded VA examinations in October 2006, June 2008, and May 2012 to evaluate the severity of his service-connected peptic ulcer disease with history of chronic gastritis and IBS.  Neither the Veteran nor his representative has alleged that any of these examinations are inadequate for adjudication purposes.  

The Board finds that the January 2014 VA examination and accompanying opinion is adequate as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The examination reports in connection with the service-connected peptic ulcer disease reflect an interview with the Veteran, a review of the record, and a full physical examination that addresses the relevant rating criteria, to include the impact such disabilities have on his employability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent evaluation.  The Board finds no reason to remand for further examination. 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II. New and Material Evidence 

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A. Bilateral Hearing Loss

Service connection for hearing loss was last denied in an August 2006 Board decision on the basis that a hearing loss disability for VA purposes (i.e. pursuant to 38 C.F.R. § 3.385) was not shown during the pendency of that appeal.  This Board decision became final when issued.  38 C.F.R. § 20.1100 (2006).

At the time of the 2006 Board decision, the pertinent evidence of record consisted of the Veteran's service treatment records and an October 1991 VA examination report.

Since the 2006 Board decision, the evidence includes private and VA medical records, VA examination reports, and lay statements from the Veteran.  This evidence is new, as it was not previously considered the RO.  In pertinent part, a January 2015 private audiological report appears to reflect hearing loss pursuant to 38 C.F.R. § 3.385, as does an April 2015 VA examination report.  

As the newly submitted evidence includes competent evidence of a current hearing loss disability per VA standards, it relates to an unestablished fact necessary to substantiate the claim.  The claim of service connection for hearing loss is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section. 

B. Residuals of a Cerebrovascular Accident (Stroke)

Service connection for residuals of a cerebrovascular accident was last denied in a November 2003 Board decision on the basis that a nexus between stroke residuals and service, or between the stroke residuals and a service-connected disability, were not shown.  This Board decision became final when issued.  38 C.F.R. § 20.1100 (2003).

At the time of the 2003 Board decision, the pertinent evidence of record consisted of the Veteran's service treatment records, post-service VA and private records, and statements from the Veteran.  

The Veteran submitted an application to reopen his claim of entitlement to service connection for residuals of a stroke in September 2006.  Since the 2003 Board decision, the evidence is similar and includes VA examination reports, VA and private treatment records, and statements from the Veteran.

In pertinent part, a February 2008 VA examination report contains an opinion that it is highly likely that the Veteran's stroke is due to his hypertension.  

As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Given the medical opinion relating the Veteran's stroke to hypertension; and the fact that a claim of service connection for hypertension is currently remanded in this decision for a medical nexus opinion, the element of a nexus on a secondary basis could be established by providing a VA examination.  For this reason, the claim may be reopened.  On this basis, and consistent with the holding in Shade, new and material evidence has been received to reopen the claim for service connection for residuals of a cerebrovascular accident.

III. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The diseases listed in section 3.309(a) do not include any sleep disorders.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not a chronic disease enumerated in § 3.307(a).

The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran has reported that he began experiencing loud snoring when he was stationed in Germany from 1986 to 1989.  

Service treatment records do not reflect any complaint, finding, or diagnosis pertaining to sleep apnea.   Post-service treatment records show the Veteran underwent a sleep study in July 2001 and was diagnosed with sleep apnea.

The Veteran submitted an initial claim for service connection for sleep apnea in February 2010.  In connection with this claim, he submitted several statements dated in April 2011 from fellow service-members, A.E., R.E.E., C.C.D., W.C.A., and H.C., which indicated that the Veteran began having problems with "loud snoring,"  "restless tossing and turning during sleep," "night time gasping or choking spells," "daytime sleepiness," "swelling in the legs," "frequent waking to use the bathroom at night," and "night time sweating" while stationed in Germany from approximately 1986 to 1989.  

The Veteran also submitted a statement from Dr. M.A.S dated in April 2013.  Dr.  M.A.S indicated that the Veteran thought he may have had sleep apnea while on active duty and had statements from individuals documenting that he snored quite a bit.  The Veteran also reported that he had daytime sleepiness since then.  Dr. M.A.S stated that these symptoms were consistent with sleep apnea and could indicate that he had sleep apnea in service.

The Veteran was afforded a VA sleep apnea examination in January 2014.  The examiner noted that the Veteran was given a diagnosis of sleep apnea in July 2001.  The examiner also noted that both the Veteran and his wife first noticed symptoms of excessive snoring and daytime hypersomnolence in approximately 2000 and a sleep study done at that time confirmed sleep apnea.  In reviewing the medical evidence, the examiner noted a January 2001 VA treatment record in which the Veteran reported "problems with waking after a couple of hours sleep and cannot go back to sleep.  No other sx. Depression."  The Veteran subsequently suffered a stroke in March 2001 and he was subsequently diagnosed with sleep apnea.  The examiner noted that the primary care doctor started seeing the Veteran in 1997 and January 2001 was the first time that sleep disturbance symptoms were noted.  The examiner reviewed the April 2011 lay/buddy statements in the claims file and noted that these statements all appeared to check off all of the possible symptoms of sleep apnea such as "nighttime sweats and leg swelling."  The examiner noted that it did not seem credible that the statements were essentially identical, nor do the statements offer proof as to when/how the person signing the statement realistically observed all of the checked symptoms.  He did not find any other documentation of possible sleep apnea symptoms before 2000.  

The examiner concluded that, based on details in the Veteran's military history, it was less likely as not (less than 50/50 probability) that the Veteran's sleep apnea was caused by, or a result of, or incurred during military service.  The examiner explained that VA treatment records show that the Veteran's BMI (body mass index) was up to 37.3 in 2001 and opined that the Veteran's obesity was most likely the reason for the Veteran's development of sleep apnea at that time.  

In light of the foregoing, the criteria for service connection for sleep apnea are not met.  

Initially, the Board finds the lay evidence of record as to the service onset and chronicity of the symptoms of the Veteran's claimed sleep apnea are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  To this end, the Board notes that although the Veteran claims that his sleep problems began during active service (in Germany), his (and his witnesses) current assertions are not supported by the service treatment records, which are negative for complaints of sleep disturbance symptoms.  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over decades past, made in connection with his claim for monetary benefits from the government.

As shown, the earliest indication of sleep apnea is shown by a July 2001 sleep study, performed approximately 11 years after his discharge from military service.  

Furthermore, the competent and persuasive evidence does not support the Veteran's contention that his currently diagnosed sleep apnea is in any way related to his service.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  

The January 2014 VA examiner determined that the currently diagnosed sleep apnea was less likely than not incurred during the Veteran's military service and was most likely due to the Veteran's significant post-service weight gain.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for her conclusion.  For these reasons, the Board finds this opinion is highly persuasive.

While the April 2013 statement from Dr. M.A.S. indicates that the Veteran's report of excessive snoring in service 'could indicate sleep apnea therein,' compared to the VA opinion, this private opinion is afforded very little probative value.  In this regard, the Board notes that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  This opinion also was very conclusory and provided very little explanation for the basis of the opinion; it is also unclear as to whether Dr. M.A.S. had access to the claims file in preparing his opinion.  

To the extent that the Veteran contends he has sleep apnea due to service, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to determine that his sleep symptoms during service were actually manifestations of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Veteran's assertion of sleep apnea having onset in service or as a result of service, is outweighed by the competent and persuasive VA medical opinion of record. 
 
For the foregoing reasons, service connection for sleep apnea is not warranted because the preponderance of the evidence weighs against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


IV. Increased Rating 

The Veteran seeks a higher rating for his service-connected peptic ulcer disease with history of chronic gastritis and IBS.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart, supra.  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's peptic ulcer disease is currently rated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7319 (2014).  Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress, and a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 30 percent rating is the highest schedular rating available under DC 7319.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Ratings under DCs 7301 to 7329 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114; see also 38 C.F.R. §§ 4.113, 4.14 (2015).

After reviewing the evidence, the Board finds that throughout the appeal, the Veteran's peptic ulcer disease has been productive of severe symptoms including alternating diarrhea and constipation and near constant abdominal distress, which warrants a 30 percent rating-the maximum available.

On VA examination in October 2006, the Veteran reported an aching pain in the mid-stomach area.  He did not know of any aggravating factors such as particular foods or relieving factors.  The examiner noted that the Veteran underwent upper endoscopy in July 2006 which was normal except for a small polyp which was removed in the stomach and, according to the pathology report, showed some chronic inflammation.  The Veteran also had a colonoscopy which was within normal limits except for some internal hemorrhoids.  The Veteran reported taking Omeprazole for his gastrointestinal symptoms but said that he was not sure whether this was effective or not.  He did not complain of any side effects.  The Veteran reported experiencing constipation which he had treated with milk of magnesia for several years.  He also reported blood in his stool without nausea/vomiting.  The Veteran had lost 22 pounds over the last couple of months but had been instructed to do so due to his obesity.  Upon physical examination, the abdomen was soft with mild tenderness in the epigastric area.  Bowel sounds were normal, no hepatosplenomegaly was noted, and no masses were felt.  

On examination in June 2008, the Veteran reported daily symptoms of aching pain in the midepigastric area, burning pain radiating in the throat, and vomiting/regurgitating particles in the back of the throat.  He had symptoms on a daily basis.  Occasionally, he experienced nausea and vomiting.  He had dropped his weight about 5 to 10 pounds over the past year.  His appetite was usually good and there was no radiating chest pain.  He reported that he strangled sometimes, but there was no other dysphagia.  He experienced chronic constipation and experienced a bowel movement daily that was hard.  He used milk of magnesia on a daily basis and experienced some cramping associated with this.  He had blood in his stool on one occasion and he was recently found to have anemia.  He did have an esophagram in October 2007 which showed mild to moderate nonerosive gastritis in the body of the stomach and antrum.  A submucosal nodule was noted in the body of the stomach along the great curvature, which was biopsied.  Based on the pathology report, there was no pathological diagnosis.  No organisms were seen on the special stain.  Stomach body biopsy showed mild chronic inflammation and the diagnosis was chronic active gastritis.  The Veteran took Omeprazole which helped with his reflux.  Physical examination revealed a large hiatal hernia and also increased folds in the stomach which were suggestive of gastritis.  

On examination in May 2012, the Veteran reported experiencing cramping abdominal pain associated with alternating constipation and diarrhea since the late 1970s.  Over the past several years, the primary symptom had been constipation, as opposed to diarrhea.  He took Esomeprazole and Dulcolax for the IBS and noted occasional nausea, one to two times per week.  The examiner noted that there was no evidence that the Veteran's intestinal condition prevented him from working and that he should be able to engage in sedentary as well as physical type labor.

In August 2013 correspondence, the Veteran's then-private attorney asserted that the Veteran's complaints of abdominal pain as well as alternating constipation and diarrhea met the criteria for a 30 percent disability rating pursuant to DC 7319.

The Veteran is competent to report on those symptoms which are capable of lay observation such as constipation and diarrhea and abdominal distress.  Layno v. Brown, 6 Vet. App. 465 (1994).  Hence, the Board finds his reports of daily constipation or diarrhea throughout the appeal period, to be probative of his level of symptomatology.  Accordingly, the Veteran's gastrointestinal symptoms more closely resemble the criteria of a 30 percent rating under DC 7319 - severe symptoms, with diarrhea or alternating diarrhea and constipation.  38 C.F.R. § 4.114.  All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects his service-connected peptic ulcer disease has had on his activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peptic ulcer disease with the established criteria found in the rating schedule.  The specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his peptic ulcer disease as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, abdominal pain with alternating diarrhea and constipation.  There are no additional symptoms of the Veteran's service-connected peptic ulcer disease that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board notes that, in addition to peptic ulcer disease with history of chronic gastritis and IBS, the Veteran is in receipt of service connection for concussion with headache, scar from shell fragment wound of the left arm, and ganglion left wrist.  In Johnson, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for peptic ulcer disease is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's rated peptic ulcer disease.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected peptic ulcer disease.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected peptic ulcer disease is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  As noted in the introduction above and the remand section below, the Board has taken jurisdiction of a TDIU issue pursuant to Rice and is remanding this issue for additional development.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for residuals of a cerebrovascular accident is reopened; to this extent only, the appeal is granted.

Service connection for sleep apnea is denied.  

A disability rating of 30 percent, and no higher, for peptic ulcer disease with history of chronic gastritis and IBS is granted for the entire pendency of the appeal.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

At the outset, the Board notes that the most recent VA medical treatment records in the claims file are dated in January 2015.  Given the need to remand for additional development, any outstanding VA medical records dated after January 2015 should be obtained for consideration in the Veteran's appeal.  The Veteran should also be given an opportunity to identify any non-VA healthcare provider who has treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Concussion with Headaches and Residuals of Low Back Injury with Strain

The Veteran seeks higher ratings for his service-connected concussion with headaches and his residuals of low back injury with strain.  

Following the last supplemental statement of the case in February 2014, additional pertinent medical evidence was received into the claims file, to specifically include a January 2015 VA examination report pertaining to the lumbar spine, April 2015 VA examination reports pertaining to headaches and peripheral neuropathy in the lower extremities, and other VA treatment records.  The Veteran has not submitted a waiver of initial AOJ review.  Therefore, this evidence must be reviewed by the AOJ on remand.  38 C.F.R. § 20.1304(c) (2015).

Bilateral Hearing Loss

Service treatment records show that the Veteran had hearing loss during a short period of military service.  For example, in an undated periodical examination the Veteran's hearing was recorded above 40 decibels in all frequencies.  A September 1980 audiogram demonstrated hearing at or above 40 decibels in the 500, 1000 and 3000 hertz frequencies in the left ear and in the 500, 1000 and 2000 hertz frequencies in the right ear.  A September 1987 examination reflected hearing thresholds at or above 40 decibels at the 500 and 1000 hertz frequencies bilaterally.  These findings meet the criteria of 38 C.F.R. § 3.385.

However, audiograms dated prior to and subsequent to the September 1980 and September 1987 audiograms reflected hearing within normal limits.  For example, a June 1973 periodical examination reflected hearing of 15 decibels or less in all ranges.  In the March 1977 periodic physical examination, the Veteran's hearing was recorded as less than 26 decibels in all frequencies.  A July 1981 audiogram reflected hearing thresholds in the left ear of 20 decibels at 500 hertz, 25 at 1000 hertz, 20 decibels at 2000 hertz, 20 decibels at 3000 hertz and 30 decibels at 4000 hertz.  Thresholds in the right ear were recorded as 25 decibels at 500 hertz, 30 decibels at 1000 hertz, 30 decibels at 2000 hertz, 25 decibels at 3000 hertz and 25 decibels at 4000 hertz.  Also, an August 1976 service treatment record notes itching and aching in both ear.

The Veteran's military occupational specialty (MOS) of infantryman is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  As such, the Veteran's alleged in-service noise exposure is conceded.  

The Veteran was afforded a VA audiological evaluation in May 2012.  Audiometric testing did not reveal hearing acuity that met the standard of a hearing loss disability under 38 C.F.R. § 3.385.  

The Veteran subsequently submitted the results of a private audiological evaluation in January 2015, which appear to reflect hearing acuity that met the standard of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  

At a VA audiological evaluation in April 2015, audiometric testing revealed hearing acuity that met the standard of a bilateral hearing loss disability under 38 C.F.R. § 3.385; however, the examiner noted that the results were only fairly reliable.  The examiner further indicated that if the Veteran did have hearing loss it would not be due to military noise exposure.  The rationale was that results have been variable over many tests but have shown normal hearing on two previous exams and an examination in January 2015 showed normal hearing.  The Board finds the rationale lacking as it did not address any in-service findings with regard to hearing loss and did not adequately address the significance of the Veteran's variable hearing test.  Thus, a new examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On remand, the Veteran is to be provided with a new VA audiological examination to determine whether he has had hearing loss in either ear, that meets the standard of 38 C.F.R. § 3.385, at any time during the course of this appeal (i.e. since March 2009).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner must also provide an opinion as to whether any such hearing loss had onset in or is otherwise related to military service and an adequate rationale must be provided.

The examiner is advised that an adequate rationale must include discussion of the discrepancy between the VA and private audiometric findings dated in May 2012, January 2015, and April 2015; and also include comment on the service treatment records which show hearing loss in September 1980 and September 1987 but no hearing loss in June 1973, March 1977, and July 1981.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr, 21 Vet. App. at 303.

Residuals of a Stroke Secondary to Concussion with Headaches

Evidence of record reveals that the Veteran experienced a cerebrovascular accident in March 2001 resulting in a diagnosis of subcortical infarcts.  VA examiners in April 2002 and February 2008 have opined that the Veteran's stroke is likely related to his hypertension, and not to the remote history of head trauma in service.

A claim for service connection for hypertension is currently on appeal (and remanded for development), but not yet service-connected.  The pending claim for service connection for hypertension may have an impact on the Veteran's stroke residuals claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's stroke residuals claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Diabetes and Hypertension

The Veteran contends that he is entitled to service connection for diabetes and hypertension based on exposure to herbicides during his active duty service.  In this regard, he alleges that he served in Vietnam from approximately 1970 to 1971.  Specifically, in an April 2008 statement, the Veteran wrote that he served in Vietnam and was wounded in Vietnam when he was shot in the buttocks.  

Significantly, where a veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Based on this presumptive exposure, if such a Veteran manifests certain diseases, including diabetes mellitus, to a degree of 10 percent or more at any time after service, those diseases will be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309(e).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

A February 2008 RO information request made via the Personnel Information Exchange System (PIES) indicates that there is no evidence in the Veteran's file to substantiate any service within the Republic of Vietnam.  However, this search pertained to the Veteran's service dates from July 1973 to October 1990.  The Veteran contends that he served in Vietnam prior to July 1973, approximately 1970 to 1971.  

The available DD Form 214's in the claims file show periods of service from July 1973 to October 1990.  On remand, the AOJ should obtain any outstanding DD Form 214s, personnel records, and/or service treatment records for the Veteran, particularly pertaining to his alleged period of service in Vietnam from 1970 to 1971.

The Veteran was afforded a VA general examination pertinent to his claimed diabetes and hypertension in May 2012.  Significantly, this examination shows histories of a diagnosis of hypertension in 1998 and a diagnosis of diabetes in 2005.  Unfortunately, the examination report does not provide an opinion regarding the etiology of the Veteran's hypertension and diabetes.  As above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v, 21 Vet. App. at 311.  In this regard, on remand, the examiner who provided the May 2012 VA general examination should be given the opportunity to supplement his report and opine whether the Veteran's hypertension and/or diabetes is directly related to his military service, to include the Veteran's claimed exposure to herbicides, and/or whether it is secondary to or aggravated by a service-connected disability.  

Erectile Dysfunction, Major Depressive Disorder, SMC, PTSD, Tinnitus, and Specially Adapted Housing 

A March 2014 rating decision declined to reopen a previously denied claim for service connection for major depressive disorder, and denied service connection for erectile dysfunction as well as SMC based on the need for aid and attendance.  That same month, the Veteran filed a notice of disagreement (NOD) as to these issues.  

A May 2015 rating decision denied service connection for PTSD and tinnitus, and denied a claim for specially adapted housing.  In June 2015, the Veteran filed an NOD with the AOJ as to these issues.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, the aforementioned issues must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's claim for a higher rating for his service-connected low back injury as the Veteran asserts he is unemployable partly due to this disability.  See Rice, supra.  Further development is necessary for a fair adjudication of this issue.

There are pending appeals for service connection for hearing loss and stroke residuals as well as pending claims for higher ratings for the low back disability, peptic ulcer disease, and concussions with headache.  Several claims have also been remanded for the issuance of a statement of the case.  The pending service connection and increased rating claims would be inextricably intertwined with the TDIU issue before the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180(1991).  Adjudication of the TDIU issue must be deferred pending the resolution of the intertwined service connection and increased rating claims. 

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC, containing all applicable laws and regulations, on the issues of: service connection for erectile dysfunction, PTSD, and tinnitus; reopening a claim for service connection for major depressive disorder; entitlement to SMC based on the need for aid and attendance/housebound status; and specially adapted housing or a special home adaptation grant, to the Veteran and his representative.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, should the issues be returned to the Board for appellate review.

2. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from January 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Obtain any outstanding DD 214s, personnel records, and/or service treatment records for the Veteran, particularly pertaining to his reported service in Vietnam from 1970 to 1971.  If these records are unobtainable, a negative reply should be noted in writing and associated with the electronic file and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. After any additional treatment records are associated with the claims file, arrange for a new VA audiology examination.  The examiner is to review the entire claims file, including a complete copy of this REMAND.  

After conducting clinical audiology testing, the examiner is to indicate whether a hearing loss disability is present in either ear.

Then, with respect to any diagnosed hearing loss disability of either ear, the physician must provide an opinion as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, particularly, claimed in-service noise exposure.  In doing so, the examiner should include commentary on the significance of the service treatment records showing hearing loss in September 1980 and September 1987 and the subsequent absence of hearing loss in June 1973, March 1977, and July 1981

If the examiner determines that the Veteran does not currently have hearing loss disability in either ear, he or she should explain the discrepancy between the current audiometric findings and those in May 2012, January 2015, and April 2015, and opine whether the Veteran had hearing loss, in either ear, for the purposes of 38 C.F.R. § 3.385 at any time during the course of this appeal.  

If the examiner determines that any prior audiometric test results (which demonstrated a bilateral hearing loss disability per VA standards) are invalid, the examiner should clearly so state and explain why.  

The examiner must set forth complete rationale for the conclusions reached.  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly so state and explain why this is so.

5. Return the claims file to the VA examiner who conducted the Veteran's May 2012 VA diabetes/hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:

Is it is at least as likely as not that the Veteran's diabetes is related to his military service, to include his claimed exposure to herbicides, and/or a service-connected disability?

Is it is at least as likely as not that the Veteran's hypertension is related to his military service, to include his claimed exposure to herbicides, and/or a service-connected disability?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly so state and explain why this is so.

6. Adjudicate the pending intertwined claims of service connection for hearing loss, stroke residuals erectile dysfunction, PTSD, and tinnitus as well as pending claims for higher ratings for a low back disability, peptic ulcer disease, and concussions with headache; and the claim to reopen service connection for major depressive disorder.

7. After completing the above actions, and undertaking other development as may be indicated, readjudicate any remaining claims, to include the claim for TDIU, based on the entirety of the evidence.  If any of the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


